                                               UNITED STATES DISTRICT COURT
                                            WESTERN DISTRICT OF NORTH CAROLINA
                                                    CHARLOTTE DIVISION
                                                        3:03cr29-MOC

                     UNITED STATES OF AMERICA                      )
                                                                   )
                            v.                                     )         ORDER FOR SUPPLEMENTAL
                                                                   )                BRIEFING
                                                                   )
                     TIMOTHY MASSEY,                               )
                                            Defendant.             )

                           This matter is before the Court on a remand from the Fourth Circuit Court of Appeals,

                    instructing this Court to reconsider Defendant’s motion for compassionate release.

                           For the following reasons, the Court will allow the parties to file supplemental

                    memoranda before the Court issues its ruling. Defendant shall have 20 days from entry of this

                    Order to file a supplemental brief, and the Government shall then have 10 days to file its

                    response.

                           IT IS SO ORDERED.


: August 11, 2021




                                                                        1

                            Case 3:03-cr-00029-MOC Document 112 Filed 08/11/21 Page 1 of 1
